Affirmed and Memorandum Opinion filed March 4, 2004








Affirmed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00382-CR
____________
 
PATRICK O=NEAL GRAVES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
21st District Court
Washington
County, Texas
Trial Court Cause No.
13,623
 

 
M E M O R A N D U M   O P I N I O N
After a plea of not guilty, appellant was convicted by a jury
of the offense of sexual assault.  On
March 19, 2003, the trial court sentenced appellant to confinement for thirty
years in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a written notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  A copy of
the record was provided to appellant and he was granted an extension of time to
file his response until February 2, 2004. 
As of this date, no pro se response has been filed.
We have carefully reviewed the record, counsel=s brief, and the State=s brief, and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).